Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 08/04/2021 are acknowledged. Amended Claims 1, 4, 5, 12, 18, 20, 21, 31, 33 and 34 are acknowledged by the examiner. Accordingly, claims 1-34 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-34 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 08/04/2021, page 13-16, the cited prior art fails to disclose or suggest at least, “……an image capturing portion; and an image processing portion configured to perform image processing on image data obtained by the image capturing portion, wherein the image data includes (1) first data which corresponds to a first image and (2) second data which corresponds to a second image different from the first image, wherein the image capturing apparatus is configured to transmit, in a first period, (1) not the first data or image data based on the first data but a first result of image processing by the image processing portion on the first data, and (2) not the second data or image data based on the second data but a second result of image processing by the image processing portion on the second data, 

As stated in the Applicant's Arguments dated 08/04/2021, page 13-16, the cited prior art fails to disclose or suggest at least, “……an image capturing apparatus that is (a) configured to perform image capturing of an image, (b) configured to perform image processing on image data obtained by the image capturing, (c) configured to accumulate the image data, and (d) configured to communicate with a server via a network, wherein the image capturing apparatus is configured to transmit to the server, in a first period, not the image data but a result of image processing by the image capturing apparatus on the image data, the result being a feature value of the image, and wherein the image capturing apparatus is configured to transmit to the server, in a second period after the first period, the image data.…..” as recited in amended claim 6. Therefore claim 6 is allowed. 

As stated in the Applicant's Arguments dated 08/04/2021, page 13-16, the cited prior art fails to disclose or suggest at least, “…carrying out, in a first period, a production process for the product by using a production apparatus while monitoring a production state on a basis of a result of image processing performed on image data obtained by capturing an image of a target object by an image capturing apparatus, the image data including (1) first data which corresponds to a first image and (2) second data which corresponds to a second image different from the first image; and 

As stated in the Applicant's Arguments dated 08/04/2021, page 13-16, the cited prior art fails to disclose or suggest at least, “……an image capturing apparatus (a) configured to perform image capturing of an image, (b) configured to perform image processing on raw image data obtained by image capturing, and (c) configured to communicate with a server, wherein the image capturing apparatus is configured to transmit to the server, via a first network, not the raw image data but a result of image processing by the image capturing apparatus on the raw image data, the result not being image data based on the image, and wherein the image capturing apparatus is configured to transmit to the server, via a second network, the raw image data.…..” as recited in amended claim 31. Therefore claim 31 is allowed. 

The dependent claims 2-5, 7-17, 19-30 and 32-34 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698